        Case 3:19-cr-02864-AJB Document 14 Filed 07/11/19 PageID.22 Page 1 of 2

                                                                                Jul 11 2019

 1                                                                                s/ jenniferv
                           UNITED STATES DISTRICT COURT
 2
 3                      SOUTHERN DISTRICT OF CALIFORNIA

 4   UNITED STATES OF AMERICA,                     )   Case No. 19mj2664-JLB
 5                                                 )
                                 Plaintiff,        )
 6                                                 )   ORDER OF DETENTION
 7          v.                                     )   ON DEFENDANT’S WAIVER
                                                   )   OF BAIL PENDING TRIAL
 8   JOHN DOE,                                     )
       aka Lyle Keith Lindsey,
 9        as further described in California       )
          Department of Motor Vehicles             )
10        license file number A3431084,            )
          aka Baba Ly,
11                                                 )
                               Defendant.          )
12                                                 )
13         In accordance with the Bail Reform Act of 1984, 18 U.S.C. § 3142(f), a detention
14 hearing was scheduled for July 9, 2019, to determine whether defendant, JOHN DOE,
15 aka Lyle Keith Lindsey, as further described in California Department of Motor
16 Vehicles license file number A3431084, aka Baba Ly (“Defendant”), should be held in
17 custody without bail pending trial and, if convicted, sentencing in the above-captioned
18 matter. Special Assistant United States Attorney Jeffrey D. Hill appeared on behalf of
19 the United States, and attorney Jeremy M. Delicino appeared on behalf of Defendant.
20         At the hearing on July 9, 2019, Defendant knowingly and voluntarily waived his
21 right, on the record and in the presence of counsel, to the setting of bail and a detention
22 hearing. Based on that waiver, the Court orders that Defendant be detained pending
23 trial and, if convicted, sentencing in these matters, without prejudice or waiver of
24 Defendant’s right to later apply for bail and conditions of release, and without prejudice
25 or a waiver of the right of the United States to seek detention in the event of an
26 application by Defendant for such relief.
27 //
28 //
       Case 3:19-cr-02864-AJB Document 14 Filed 07/11/19 PageID.23 Page 2 of 2




 1                                          ORDER
 2         IT IS HEREBY ORDERED that the Defendant be detained pending trial and,
 3 if convicted, sentencing in these matters.
 4         IT IS FURTHER ORDERED that the Defendant be committed to the custody
 5 of the Attorney General or his designated representative for confinement in a
 6 corrections facility separate, to the extent practicable, from persons awaiting or serving
 7 sentence or being held in custody pending appeal. The Defendant shall be afforded
 8 reasonable opportunity for private consultation with counsel.
 9         While in custody, upon order of a court of the United States or upon the request
10 of an attorney for the United States, the person in charge of the correctional facility shall
11 deliver the Defendant to the United States Marshal for the purpose of an appearance in
12 connection with a court proceeding or any other appearance stipulated to by defense
13 and Government counsel.
14         This order is made without prejudice to modification by this Court and without
15 prejudice to the Defendant’s exercise of his right to bail and a detention hearing at a
16 future date.
17         IT IS SO ORDERED.
18
19 Dated: _7/11/2019.
20                                           ____________________________________
                                             HONORABLE JILL L. BURKHARDT
21                                           United States Magistrate Judge
22                                           United States District Court for the
                                             Southern District of California
23
24
25
26
27
28
                                                 2
